Name: 84/99/EEC: Council Decision of 21 February 1984 amending Decision 81/956/EEC on the equivalence of seed potatoes produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  means of agricultural production;  agricultural policy;  plant product
 Date Published: 1984-02-25

 Avis juridique important|31984D009984/99/EEC: Council Decision of 21 February 1984 amending Decision 81/956/EEC on the equivalence of seed potatoes produced in third countries Official Journal L 054 , 25/02/1984 P. 0038*****COUNCIL DECISION of 21 February 1984 amending Decision 81/956/EEC on the equivalence of seed potatoes produced in third countries (84/99/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/403/EEC of 14 June 1966 on the marketing of seed potatoes (1), as last amended by Directive 81/561/EEC (2), and in particular Article 15 (1) thereof, Having regard to the proposal from the Commission, Whereas, by Decisions 72/294/EEC (3), 75/370/EEC (4), 78/691/EEC (5) and 81/956/EEC (6), the Council declared that seed potatoes harvested and officially controlled in Austria, Switzerland and Poland afforded the same assurances as seed potatoes harvested and controlled within the Community; Whereas the validity of this equivalence expired on 30 June 1983; whereas, however, such equivalence should be retained for a further period since the conditions on which the Community findings were based at the outset are still fulfilled as regards the standards and procedures applicable to the certification of seed potatoes; Whereas equivalence may be used in practice, however, only if the seed potatoes also satisfy the conditions which Member States must, or may, lay down pursuant to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (7), as last amended by Directive 81/7/EEC (8); Whereas it has been established in this connection that the plant health situation in Austria and Switzerland regarding Corynebacterium sepedonicum and potato spindle tuber viroid must be studied in depth; whereas meanwhile the plant health data available do not rule out renewal of equivalence for a period of two years necessary for the abovementioned study; Whereas, on the other hand, the plant health situation in Poland regarding the said two organisms has led the Council to lay down by Decision 83/640/EEC (9), special plant health requirements to which seed potatoes originating in that country are now subject; Whereas, consequently, the renewal of equivalence for Poland may be granted only under the conditions laid down by Decision 83/640/EEC; Whereas, furthermore, this Decision does not prevent Community findings from being revoked or the period of their validity from not being extended if it becomes apparent that the conditions on which such findings are based are not or are no longer fulfilled, HAS ADOPTED THIS DECISION: Article 1 In Article 2 of Decision 81/956/EEC, 'to 30 June 1983' is hereby replaced by the following: 'to 30 June 1985, in the case of Austria and Switzerland, and to 31 January 1984, in the case of Poland'. Article 2 This Decision shall apply with effect from 1 July 1983. Article 3 This Decision is addressed to the Member States. Done at Brussels, 21 February 1984. For the Council The President C. CHEYSSON (1) OJ No 125, 11. 7. 1966, p. 2320/66. (2) OJ No L 203, 23. 7. 1981, p. 52. (3) OJ No L 186, 16. 8. 1972, p. 43. (4) OJ No L 164, 27. 6. 1975, p. 43. (5) OJ No L 236, 25. 7. 1978, p. 10. (6) OJ No L 351, 7. 12. 1981, p. 1. (7) OJ No L 26, 31. 1. 1977, p. 20. (8) OJ No L 14, 16. 1. 1981, p. 23. (9) OJ No L 358, 22. 12. 1983, p. 34.